DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-11 filed on 7/14/2021 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a method of treating a food product preparation surface. However, claim limitations are directed to “the food product”. There is insufficient antecedent basis for this limitation. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 ,4, 6 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto (US 2016/0029602 Al).
Regarding claims 1, 4, 6 and 7, Nakamoto discloses  a  method of treating a food product (exemplified by eggs, vegetables) to reduce microbial content, comprising contacting the food product with a chlorinated nanobubble solution ([0039]-[0041], [0057]-[0063], [0132] for example). Nakamoto (Fig. 6) discloses an  exemplary  bacterial load reduction of 4 log CFU/g in a food product by chlorinated nanobubble solution comprising electrolyzed water, as compared to untreated water.  The microbial load on a  food preparation surface or a food packaging surface package is expected to be similarly reduced because the surface is expected to be contaminated with  the microbes present on a food by contact with the food prior to treatment, and these microbes are susceptible to treatment by the chlorinated nanobubble solution, as evident from the disclosure in Nakamoto, as above.
Regarding claim 4, Nakamoto discloses exemplary available chlorine levels of 18, 19 or 40ppm, falling within the claimed range.
Regarding claim 6 and 7, “food” in Nakamoto broadly includes the claimed food groups.
Claim 2 is rejected under 35 USC 103 as being unpatentable over Nakamoto  as applied to claim 1 above,  in view of Bauer  (US 8,454,837).
Nakamoto discloses a method as claimed, but does not specifically disclose that the electrolyzed water has an enhanced concentration of low zeta potential crystal. Bauer however discloses a method of enhancing the quality of liquid solutions applied in food processing and that water treated by a system incorporating a low zeta potential crystal generator, can act as a disinfectant with addition of a minimal amount of chlorine (under 5 ppm) for storage of fresh produce (column 12 lines 53-57).  It would have been obvious to one of ordinary skill in the art to modify the method in Nakamoto to include electrolyzed water treated by a system as describe in Bauer, in order to minimize chlorine levels needed for disinfection/ sterilization of a food product preparation surface or package, with a reasonable expectation of success. 
Claim 3 is rejected under 35 USC 103 as being unpatentable over Nakamoto as applied to claim 1 above, in view of Agarwal et al. (Chemosphere, 84 (2011) 1175-1180), a copy of which is available in the record of US Patent Application No. 16/111,095. 
Regarding claim 3, Nakamoto does not specifically disclose a diameter of nanobubbles. However, Agarwal et al. disclose that in water disinfection by chlorination and ozonation with nanobubbles, the gas bubbles have a diameter in the claimed range (for example, see Agarwal page 1179 column 1). 
Claim 5 is rejected under 35 USC 103 as being unpatentable over Nakamoto as applied to claim 1 above,  in view of Guentzel et al. (Food Microbiology, 25(1), 36-41, 2008), a copy of which is available in the record of US Patent Application No. 16/111,095. 
Nakamoto discloses a method as claimed, wherein the chlorinated nanobubble solution comprises electrolyzed water, at an exemplary pH of 4.4, which is close to pH 5. Guentzel et al.(abstract) however, discloses  that the application of chlorinated electrolyzed water at 6.3-6.5 pH on surfaces minimizes detrimental effects from chlorine gassing off, while maintaining the antimicrobial effects of hypochlorous acid (HOCl) present in solution. It would have been obvious to one of ordinary skill in the art to  have  modified the method in Nakamoto to have a pH in the range of 6.3-6.5 which falls in the claimed range of 5-7 in sterilization to obtain the known benefit of this pH range in using electrolyzed water as above, with a reasonable expectation of successfully achieving a bacterial load reduction of at least 0.3 log CFU/g, as claimed.
Claims 8-11 are rejected under 35 USC 103 as being unpatentable over  Bauer (US 8,454,837) in view of Bauer (2) (US20180134583 A1).
Regarding claim 8 and 10, Bauer discloses a method of enhancing the quality of liquid solutions applied in food processing and that water treated by a system incorporating a low zeta potential crystal generator, and changing the crystalline structure of minerals in the source water. The treated water  can act as a disinfectant with addition of a minimal amount of chlorine (under 5 ppm) for example, in storage of fresh produce (column 12 lines 53-57).
Bauer(2) further discloses that the  chlorinated water can reduce/reverse growth of biofilm [0071], and continuously circulating the water through potable water systems to prevent biofilm formation [0100]. The water has a free available  chlorine level of at least 50ppm and the level can be  reduced to under 5ppm [0122] and the water circulated for disinfecting surfaces and food products ([0086] ,[0102]-[0105]).
The microbial content of the treated chlorinated water is reduced by at least 0.3 log CFU/ml (Table 1, Table 2). 
	Regarding claim 9, the treated water in Bauer comprises nanobubbles of diameter between 10 and 150 nm ([0036]) falling within the claimed range. 
	Regarding claim 11, Bauer discloses a method as claimed, and discloses that pH affects the sanitizing power of chlorine compounds ([0016]). One would optimize pH conditions based on factors including the presence of organic material, temperature, concentration, in the source water and contact time, by routine experimentation.
Claims 1-11 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793